Scott, Judge,
delivered the opinion of the court.
The error in the proceedings in this cause of which the plaintiff complains is that the court below did not direct an account between him and the defendant Wilson. The peti~ *158tion does not allege that there was a partnership between the plaintiffs and the defendant Wilson. Wilson, as the agent or superintendent of a mercantile house for the plaintiff in St. Louis, is charged with the misappropriation of specific sums of money received in the course of his employment, and the aggregate of these misapplications is stated, with a prayer that the property of Wilson’s wife, to the improvement of which the money illegally taken from the plaintiff had been appropriated, may be sold to satisfy the indebtedness thus incurred. The specific sum for which relief is sought is set forth in the petition. Although an account is asked for, yet from the tenor of the statement of the cause of action it is obvious that the account sought was only ancillary to the main design of the suit, which was the recovery of the amount of the specific sums misapplied by Wilson. It is not alleged that Wilson withdrew any other sums than those specifically stated, and no account was prayed with respect to any other money. As the charge of misappropriation of money entrusted to him is met and denied by Wilson, and as the court below found the issues for him, we do not conceive that any useful purpose could have been subserved by directing an account, as, the issues being found for the defendants, it clearly appeared from the pleadings in the cause that there was no other ground of complaint against them. The petition as framed did not require a general account; it only sought the payment of specific sums of money which it was alleged had been misapplied by Wilson. If Wilson had been a partner of the plaintiff, such is the structure of the petition that no general account between them would have been necessary for the determination of the matters stated as the cause of the action.
Judge Napton concurring, the judgment is affirmed. Judge Richardson not sitting, having been of counsel.